Title: To George Washington from Jean Le Mayeur, 10 April 1786
From: Le Mayeur, Jean-Pierre
To: Washington, George



Sir
Richmond 10th april 1786

i have this day only—had the honour of your Excellency’s favour of the 28th march owing i supose to the neglect of the Post office in not forwarding it to me before now i can not sufficiently Express the high sence i have of your Excellencys polite and frindly attention to the care of my Cavallry i am at a loss for words to Express my Gratitude for the new offer of the services of yr horse magnolio. i think him and Elegant horse and would prefer my mares Going to him rather than any one i have seen in America but the choice is more agreable to me being recommended by yr Excellancy to whose favour i am not ashamed to be further indebted.
this come by my servant who will relive you from the trouble of my Black horse and about the second week in may i hope the honour of paying my respects in person to mrs Washington and your Excellancy at mount vernon. i have the honour to be with Every sentiment of regard and veneration your Excellancy’s most most Respectfull and very humble servant

j. Le Mayeur

